Citation Nr: 1535898	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  09-12 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder as secondary to service-connected left hip and right knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1971 to November 1974, and from January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

This matter has been before the Board on two prior occasions during the course of the present appeal.  In December 2012, the Board remanded the matter to provide the Veteran with adequate notice regarding the issue of reopening service connection for a low back disorder.  In March 2013, the Board remanded the matter again in order to obtain outstanding VA treatment records.  The additional development instructed by the prior Board remands has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

The issue of service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A Board decision in April 2007 denied service connection for a low back disorder, claimed as secondary to the service-connected right knee and left hip disabilities, finding that there was no evidence that a low back disorder was caused or aggravated by the service-connected right knee or left hip disabilities (nexus to service).

2.  The Veteran did not appeal the April 2007 Board decision to the Court.

3.  Evidence received since the April 2007 Board decision that denied service connection for a low back disorder that was not previously considered relates to the unestablished fact of a nexus to service.


CONCLUSIONS OF LAW

1.  The April 2007 Board decision that denied service connection for a low back disorder was final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2014); 38 C.F.R. 
§ 20.1100(a) (2015).

2.  New and material evidence has been received to reopen service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As the Board is granting the full benefit sought on appeal as it relates to the claim to reopen service connection for a low back disorder, this claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).



Legal Criteria to Reopen Service Connection

Generally, a claim which has been denied in an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Service connection may be granted on a secondary basis for disability that is caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a), (b) (2015).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on secondary service connection, the evidence must show (1) a current disability, (2) a service-connected disability, and (3) a nexus between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Reopening of Service Connection for a Low Back Disorder

The Veteran seeks to reopen service connection for a low back disorder.  The Veteran contends that two medical opinions relate a current low back disorder to the service-connected left hip disability.  See February 2013 VA Form 21-4138.

Following a March 2002 rating decision by the RO, the Board denied service connection for a low back disorder, claimed as secondary to service-connected right knee and left hip disabilities, in an April 2007 decision.  The Veteran did not appeal the April 2007 Board decision to the United States Court of Appeals for Veterans Claims (the Court); therefore, the April 2007 Board decision was final when issued.  
38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. § 20.1100(a).

In the April 2007 decision, the Board denied service connection for a low back disorder, claimed as secondary to service-connected right knee and left hip disabilities, finding that there was no evidence that a low back disorder was caused or aggravated by the service-connected right knee or left hip disabilities.  The evidence at the time included an April 2006 VA examination and medical opinion report, VA and private treatment records prior to 2007, and the Veteran's written statements asserting a relationship between a low back disorder and the service-connected right knee and left hip disabilities.  

The evidence received since the April 2007 Board decision includes, most significantly, a January 2008 VA examination and medical opinion report, an October 2009 VA treatment record that includes a medical opinion, and a June 2007 medical opinion from the Veteran's private orthopedic physician.

After reviewing the evidence received since the April 2007 Board decision in the context of all the evidence of record, the Board finds that the additional evidence qualifies as new and material evidence sufficient to reopen service connection for a low back disorder.  Specifically, the June 2007 private medical opinion suggests a causal relationship between the service-connected left hip disability and low back pain.  Similarly, the October 2009 VA treatment record discusses how the service-connected left hip disability causes an abnormal gait that causes symptoms of low back pain and discomfort, even though it does not provide a diagnosis or rationale.

The Court has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  

Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for a low back disorder.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a low back disorder is granted.


REMAND

Service Connection for a Low Back Disorder

As noted above, the Veteran contends that service connection for a low back disorder is warranted based on its relationship to the service-connected left hip disability.  In support of the appeal, the Veteran has submitted two medical opinions suggesting that current low back pain is secondary to the service-connected left hip disability.  See 38 C.F.R. § 3.310. 

In a June 2007 letter, Dr. K. opined that "any problems that [the Veteran] had related to his back [should be considered] secondary to the hip pathology."  Dr. K. did not provide any specific diagnosis for a back disorder in the June 2007 letter, and suggests that low back pain developed only after the Veteran underwent left hip replacement surgery.

Dr. K.'s June 2007 letter is not probative as to whether a current low back disorder is aggravated (meaning that it is permanently worsened in severity beyond its normal course) by the service-connected left hip disability for two key reasons.  First, Dr. K. only refers to low back pain, and does not include a current diagnosis for a low back disorder.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 239 F.3d 1356, 1361-62 (Fed. Cir. 2001).  Second, Dr. K.'s opinion overlooks the medical history for the low back, which is significant for complaints of low back pain prior to the left hip abduction injury in 1993 that caused the service-connected left hip disability.  See, e.g., January 2008 VA examination report (citing to claims for service connection for a low back disorder in 1975 and 1985); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis lacks probative value).

Similarly, the October 2009 VA treatment note, while associating the service-connected left hip disability with an abnormal gait that causes low back pain and discomfort, does not provide an opinion on aggravation, so also does not include a rationale.  Specifically, the October 2009 VA treatment note does not opine as to whether a low back disorder - beyond pain alone, which is not a "disability" - is permanently worsened in severity beyond its normal course by the service-connected left hip disability.  See Sanchez-Benitez, 13 Vet. App. at 285.

VA examined the low back in January 2008; however, like the October 2009 VA treatment note, the January 2008 VA examiner does not provide an adequate opinion on aggravation.  While the January 2008 VA examiner used aggravation language, it did not actually opine that the low back disability - diagnosed as degenerative disc disease - is not aggravated by the service-connected left hip or right knee disabilities.  The purported opinion used aggravation language, but the rationale reflects that is only addressed secondary causation.  The purported opinion generally speaks to the fact that symptoms of a low back disorder preexisted the onset of the service-connected left hip disability (which the opinion reasoned caused the service-connected right knee disability), and does not specifically address whether the lumbar spine degenerative disc disease is permanently worsened in severity beyond its normal course (aggravated) by the service-connected left hip disability.  

When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the January 2008 VA medical opinion is inadequate as to the question of whether a low back disorder is aggravated by the service-connected left hip or right knee disabilities, further development is needed to satisfy VA's duty to assist the Veteran in substantiating the claim for secondary service connection for a low back disorder.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Accordingly, the issue of service connection for a low back disorder is REMANDED for the following action:

1.  Direct the claims file to the examiner who conducted the January 2008 VA examination for an addendum opinion supported by reasons.  If the examiner is not available, direct the claims file to another reviewer for an opinion.  If the reviewer determines that an additional examination is needed in order to offer a medical opinion, such an examination should be scheduled.

The VA examiner should review all pertinent evidence of record, including the evidence outlined in the instant Board Remand.  The VA examiner is asked to prepare the following addendum opinion: 

Is it at least as likely as not (50 percent or greater) that a low back disorder, to include the currently diagnosed lumbar spine degenerative disc disease, was aggravated (meaning that it was permanently worsened in severity beyond its normal course) by the service-connected left hip or right knee disabilities?

When offering a rationale for this opinion, please note and discuss the significance of the following:
a.  The September 1975 VA examination report showing complaints of upper and lower back pain.
b.  The September 1994 VA examination report showing no restriction of movement in the left or right hip.
c.  The August 1999 VA examination report discussion of medical history, including the Veteran's report of limping on the left side most of the time.
d.  The presence or absence of pathology similar to the lumbar spine in other parts of the musculoskeletal system, including arthritis in the knees, hips, and spine..
e. The June 2007 private orthopedic opinion (generally discussing back "problems" and hip "pathology").
f. The October 2009 VA treatment entry (discussing altered gait and back pain). 

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If an opinion cannot be rendered without resorting to speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

2.  When the development above has been completed, the issue of secondary service connection for a low back disorder should be readjudicated.  If the benefits sought are not granted, the Veteran and representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


